Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 the phrase " kind of the storage" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "different kind"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.1	Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (2012/0218707).
Regarding claims 1 and 13, Chain discloses storage system, comprising: 
at least one storage devices (element 310, memory); 
a system management processing circuit (element 312, processor), being configured to:
 		monitor storage operation commands received by the at least one storage device to measure a rate of storage operations executed by the at least one storage device (Abstract, [0046], monitor temperature values at or adjacent to other heat generating electrical components in the electrical hardware system, and a first temperature sensor measures a hotspot component temperature and generates a hotspot component temperature value); and 
adjust a temperature based on the measured rate of storage operations (Abstract, [0009], [0029], The environmental controller controls the speeds of the fans based on the difference between the measured hotspot component temperature value and a target hotspot component temperature value calculated based on the measured air inlet temperature value and a predefined function).

3.2	Claim(s) 1-5, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robillard et al. (US 9,506,821).
Regarding claims 1 and 13, Robillard discloses storage system (20), comprising: 
at least one storage device (one or more memory architectures (not shown) incorporated into computer 16); and 
a system management processing circuit (computer process 12) configured to: 
monitor storage operation commands received by the at least one storage device to measure a rate storage operation executed by at least one storage devices (column 1, lines 40-42, A workload factor is determined for the computing device), the workload corresponding to a rate of storage operations executed by the one or more storage devices (column 7, lines 3-20, the memory operation in a high workflow rate and a low workflow rate 207); and
 adjust a temperature based on the measured rate of storage operations (column 7, lines 3-15, adjusting the temperature to provide minimum cooling or maximum cooling by adjusting the fan speed by fan control signal 211).
Regarding claims 2 and 14, Robillard discloses the rate is based, at least in part, on a number of storage operations per unit time executed by the one or more storage devices (column 3, lines 27-32, column 6, lines 6-19, storage processors, other devices may have varying levels of power consumption and generate varying levels of heat. For example, disk drives (e.g., storage devices 216, 218, 220, 222) have a considerable level of thermal mass and, therefore, may take considerable time (e.g., thirty minutes) for their temperature to stabilize).  
Regarding claims 3 and 15, the rate is based, at least in part, on a weighted average of different storage operations executed by the at least one storage device, weights being applied according to an amount of energy that the storage operations dissipate in the at least one storage device. (column 1, line 30-35, column 6, line 55-63, workload the of the various processors included within the data center may be monitored so that the speed of the various fans included within the system adjusted to increase efficiency), weights being applied according to an amount of energy that each kind of the storage operations dissipates in the one or more storage devices (column 6, lines 1-16,  When determining 102 power consumption factor 202, fan control process 10 may need to take into account a few factors (e.g., the position of the temperature sensor(s) being monitored. For example, assume that the temperature being monitored is the temperature of the exhaust airflow via a temperature sensor positioned proximate exhaust fan 226).  
Regarding claims 4 and 16, Robillard discloses the storage operations includes at least one of a read operation, a write operation, or an erase operation (column 3, lines 40-45, Storage device 26 may include but is not limited to a hard disk drive, a tape drive, an optical drive, a RAID array, a random-access memory (RAM), a read-only memory (ROM), or a flash memory). 
Regarding claims 5, Robillard discloses the at least one storage device comprises a storage device processing circuit (column 3, lines 48-53, device process 14, which may be grouped to form one or more software modules),  configured with the system management processing circuit to adjust the temperature based on the measured rate of storage operations (column 7, low workload factor 207 may result in one or more of the fans (e.g., fan 226, fan 228, microprocessor cooling fans (not shown) and memory system cooling fans (not shown)) being set to a lowest fan speed (to provide minimum cooling). 
Regarding claim 12, Robillard discloses the at least one storage device is a solid-state-drive (column 3, lines 43-47, disk drive).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Robillard et al. (US 9,506,821) in view of Karunaratne (US 2008/0091402).
Regarding claims 6-7, Robillard discloses the limitations of claims 1 and 5, as show above, but fails to disclose the limitations of claim 6. However, Karunaratne discloses the limitation of claim 6, the storage device processing circuit of a first storage device of the plurality of storage devices is configured to estimate a power dissipated in the first storage device ([0011], [0045], estimated power dissipation gets closer to the actual dynamic power consumption of the circuit or its manufactured device (storage device).
Karunaratne and Robillard are analogous art. They relate to controlling the temperature of the electronic device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute estimating power requirements of circuit of Karunaratne for determining an internal temperature of a computing device Robillard for the computing device and a fan speed for the computing device is controlled based at least in part upon the approximated ambient air temperature and the workload factor.
Regarding claim 7, Robillard discloses the storage device processing circuit of the first storage device is configured to estimate an effective temperature in the first storage device (column 1, lines 30-35, monitor the temperature of the various devices within the data center so that cooling systems may be adjusted to compensate for such variations in temperature).  




Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,460,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US parent patent 11,460,898 is simpler with instant application. Please see below for the mapping in the table, the corresponding limitations between the Parent US Patent and instant application:
Instant US Application 17/848,138
US Parent Patent US 11,460,898
1. A storage system, comprising: 
at least one storage device; and 
a system management processing circuit configured to: 
monitor storage operation commands received by the at least one storage device to measure a rate of storage operations executed by the at least one storage device; and 



adjust a temperature based on the measured rate of storage operations.
Claim 13 has the same limitation of claim 1
1. A storage system, comprising:
 first and second storage devices; and
 a system management processing circuit configured to: 
measure a workload of one or more storage devices from among the first and second storage devices by monitoring storage operation commands received by the one or more storage devices, the workload corresponding to a rate of storage operations executed by the one or more storage devices; and 
adjust a temperature based on the measured workload,
Claim 13 has the same limitation of claim 1
2. The storage system of claim 1, wherein the rate is based, at least in part, on a number of storage operations per unit time executed by the at least one storage device.
Claim 14 has the same limitation of claim 2
2. The storage system of claim 1, wherein the rate is based, at least in part, on a number of storage operations per unit time executed by the one or more storage devices.
Claim 14 has the same limitation of claim 2
3. The storage system of claim 1, wherein the rate is based, at least in part, on a weighted average of different storage operations executed by the at least one storage device, weights being applied according to an amount of energy that the storage operations dissipate in the at least one storage device.
Claim 15 has the same limitation of claim 3
3. The storage system of claim 1, wherein the rate is based, at least in part, on a weighted average of different storage operations executed by the one or more storage devices, weights being applied according to an amount of energy that the storage operations dissipate in the one or more storage devices.
Claim 15 has the same limitation of claim 3
4. The storage system of claim 1, wherein the storage operations include at least one of a read operation, a write operation, or an erase operation.
Claim 16 has the same limitation of claim 4
4. The storage system of claim 1, wherein the storage operations include at least one of a read operation, a write operation, or an erase operation.
Claim 16 has the same limitation of claim 4
5. The storage system of claim 1, wherein the at least one storage device comprises a storage device processing circuit, configured with the system management processing circuit to adjust the temperature based on the measured rate of storage operations.
5. The storage system of claim 1, wherein one or more of the first and second storage devices comprises a storage device processing circuit, configured with the system management processing circuit to adjust the temperature based on the measured workload.
6. The storage system of claim 5, wherein the storage device processing circuit is configured to estimate a power dissipated in the at least one storage device.
6. The storage system of claim 5, wherein the storage device processing circuit of the first storage device is configured to estimate a power dissipated in the first storage device
7. The storage system of claim 6, wherein the storage device processing circuit is configured to estimate an effective temperature in the at least one storage device.
7. The storage system of claim 6, wherein the storage device processing circuit of the first storage device is configured to estimate an effective temperature in the first storage device.




8. The storage system of claim 1, wherein the at least one storage device comprises a storage device processing circuit configured to implement an artificial neural network configured to estimate an effective temperature in the at least one storage device.
8. The storage system of claim 7, wherein the storage device processing circuit of the first storage device is configured to implement an artificial neural network, the artificial neural network being configured to receive information regarding a rate at which nonvolatile memory operations are performed in the first storage device, and to estimate the effective temperature in the first storage device.
9. The storage system of claim 8, wherein the artificial neural network comprises a first output node configured to output an estimated heat load, and a second output node configured to output an estimated effective temperature.
9. The storage system of claim 8, wherein the artificial neural network comprises a plurality of output nodes, and an output of a first output node is an estimated heat load and an output of a second output node is an estimated effective temperature.
10. The storage system of claim 8, wherein the system management processing circuit is configured to receive the estimated effective temperature in the at least one storage device, and to generate, based on the estimated effective temperature, a control command to adjust the temperature.
10. The storage system of claim 8, wherein the system management processing circuit is configured to receive first and second estimated effective temperatures, including the estimated effective temperature in the first storage device, and to generate, based on the first and second estimated effective temperatures, first and second control commands to adjust the temperature
11. The storage system of claim 10, wherein the control command corresponds to a fan speed command.
11. The storage system of claim 10, wherein the first and second control commands correspond to fan speed commands.
12. The storage system of claim 1, wherein the at least one storage device is a solid state drive.
12. The storage system of claim 1, wherein one or more of the first and second storage devices is a solid state drive.
17. A method for operating a storage system, the storage system comprising: at least one storage device; and a system management processing circuit, the method comprising: monitoring storage operation commands received by the at least one storage device to measure a rate of storage operations executed by the at least one storage device; and adjusting a temperature based on the measured rate of storage operations, wherein the adjusting of the temperature comprises: 
estimating, utilizing a neural network, a heat load corresponding to the measured rate of storage operations; estimating an effective temperature of the at least one storage device; and 
generating a control command utilizing active disturbance rejection control to adjust the temperature.
17. A method for operating a storage system, the storage system comprising: first and second storage devices; and a system management processing circuit, the method comprising: measuring a workload of one or more storage devices from among the first and second storage devices, the workload corresponding to a rate of storage operations executed by the one or more storage devices; and adjusting a temperature based on the measured workload, wherein the adjusting of the temperature comprises: estimating, utilizing a neural network, a heat load corresponding to the measured workload; estimating an effective temperature of a storage device from among the first and second storage devices; and 
generating a control command utilizing active disturbance rejection control to adjust the temperature.
18. The method of claim 17, wherein the control command corresponds to a fan speed command.
18. The method of claim 17, wherein the control command corresponds to a fan speed command.
19. The method of claim 17, further comprising training the neural network while the storage system is offline.
19. The method of claim 17, further comprising training the neural network while the storage system is offline.
20. The method of claim 19, wherein the training comprises: executing, by the at least one storage device, different storage operations; monitoring a temperature of the at least one storage device executing the different storage operations; and generating a mapping of a relationship between the different storage operations and the temperature.
20. The method of claim 19, wherein the training comprises: executing, by one or more of the first and second storage devices, different storage operations; monitoring a temperature of the one or more of the first and second storage devices executing the different storage operations; and generating a mapping of a relationship between the different storage operations and the temperature.


Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US 2006/0171114) discloses a computer hard drive heat dissipation device for a fixed, swappable or externally connectable hard drive is provided. A heat socket is provided inside a metallic housing, and a heat board is provided on the bottom of the metallic housing. A contact surface where the heat socket and the heat board contact the hard drive, corresponding to a hard drive heat source, is provided with a high heat conductive material or a high heat conductive medium capable of absorbing vibration, enhancing quantitative fit, and conducting heat.
Corddry et al. (US 8,650,369) discloses a storage unit includes one or more storage devices. It determined whether a temperature associated with the storage unit is below a minimum threshold. In another embodiment, it is determined whether a predicted heat load of the storage unit is below a minimum threshold. A predicted heat load for the storage unit is increased by initiating a data operation in the storage devices in response to determining that the temperature, or the predicted heat load, is below the minimum threshold.
Fang et al. (US 5,682,520) discloses the array processor includes a grid of individual morphological processing elements formed on a VLSI chip. Each element of the grid includes a photo-detector for directly sensing a pixel of an image projected upon the chip. A signal generated by the photo-detector is sensed by a threshold circuit which outputs a binary value having a value depending upon the intensity of the light detector by the photo-detector. Each element also includes morphological processing circuitry for manipulating the binary value received from the threshold detector in accordance with predetermined morphological processing operations and in accordance with binary values received from adjacent processing elements.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119